The defendant is a "psychopathic inferior," a man of low and unstable mentality, and, in all probability, a sufferer from epilepsy.
Even so, the evidence is not so strong as to exact a finding from the jury that he was mentally irresponsible within the meaning of Penal Law, section 34. He knew the nature and quality of the act, and knew that the act was wrong.
It is the law of New York, made binding upon the court by the enactment of a statute, that a youth of that order of mentality shall suffer the penalty of death if guilty of the crime of murder. The rigor of the law may be mitigated by the Governor when the hardship of applying it is excessive or exceptional. There can be no other relief in the face of the mandate of the statute.
Feebleness of mind or will, even though not so extreme as to justify a finding that the defendant is irresponsible, may properly be considered by the triers of the facts in determining whether a homicide has been committed with a deliberate and premeditated design to kill, and may thus be effective to reduce the grade of the offense. Requests were submitted to the trial judge for the purpose, it is now said, of emphasizing the jury's duty in that regard. They were so imperfectly phrased that *Page 181 
there was no error of law in refusing to charge them. The substance of the desired instructions was this and nothing more: that if there was mental disorder which precluded a deliberate and premeditated design to kill, there was no murder in the first degree. But the judge had already charged that there could be no conviction of that grade of homicide unless there was a deliberate and premeditated design to kill. If he had charged the new request, he would have merely told the jury that a defendant who cannot deliberate, does not deliberate. A proposition so self-evident was properly rejected with the comment that it was refused except as already charged. A different question would be here if the request had been that in determining whether the defendant could deliberate, mental disorder, whatever its degree, was a feature of the evidence to be considered and given due significance. Nothing of the kind was asked.
True, of course, it is that even a defective request may be the basis for reversal if justice so requires. (People v.Semione, 235 N.Y. 45; Code Cr. Pro. § 528.) The record does not justify the exercise of that discretionary power. The jury cannot have been misled by the ruling of the trial judge, for they did not hear the request. It was made in writing and not read. There is no reasonable basis for the belief that the result would have been different if the desired charge had been made.
The judgment of conviction should be affirmed.